PER CURIAM:
Personne Elrico McGhee appeals a district court order denying his motion to modify his sentence. We have reviewed the record and the district court order and find no error. Accordingly, we affirm on the reasoning of the district court. See United States v. McGhee, No. CR-93-46 (N.D.W.Va. Oct. 6, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED